MacLEAN, J.
It was alleged in the complaint and admitted in the answer that the defendant, as tenant, had the fifth floor of 130-134 West Twenty-Fourth street under a lease, and had not paid the rent for March and April, 1908, amounting to $265. The defendant set up as a counterclaim that it had suffered damages $1,650 for expenses incurred by it during its enforced suspension of operations because of the plaintiff’s failure to perform its covenant in the lease to furnish heat, power, and live steam, and which it did not do on four days in November, 1907, two days in April, 1908, and for the last few days in the term, when because of such failure it left the premises. Its counterclaim the defendant in no wise made out. Its manager testified to the running expenses of the establishment in New York and in two other places, but on cross-examination admitted that the only employés whose work depended upon the supply of steam were nine Italians, who were not discharged, but kept employed at other things on the days the steam failed, and also that, the company’s lease expiring with the -end of April, it began moving out of the premises about the 19th, taking some days for removal. The trial justice properly dismissed the counterclaim and gave judgment upon the indebtedness under the lease. The judgment should not be.disturbed.
Judgment affirmed, with costs.
GILDERSLEEVE, P. J., concurs.'